UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1257


FRANCIS GERARD HALL,

                Plaintiff – Appellant,

          v.

SHAWN R. EFIMENCO,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00689-CMH-IDD)


Submitted:   October 29, 2014             Decided:   November 4, 2014


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dale Edwin Sanders, Alexandria, Virginia; Patricia A. Smith, LAW
OFFICES OF PATRICIA A. SMITH, Alexandria, Virginia, for
Appellants.    Alexander Francuzenko, Broderick C. Dunn, COOK
CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Francis Gerard Hall appeals the district court’s order

granting      summary   judgment     to       Defendant,       a    Stafford        County

Sheriff’s Deputy, in this action under 42 U.S.C. § 1983 (2012).

Hall alleged that his constitutional rights were violated when

he was arrested pursuant to a warrant obtained by Defendant that

was not supported by probable cause.                       We “review de novo a

district court’s award of summary judgment, viewing the facts

and   inferences    reasonably      drawn      therefrom       in    the    light     most

favorable to the nonmoving party.”                   Woollard v. Gallagher, 712

F.3d 865, 873 (4th Cir.), cert. denied, 134 S. Ct. 422 (2013).

“Summary judgment is appropriate only if the record shows ‘that

there is no genuine dispute as to any material fact and the

movant   is    entitled    to   judgment       as    a    matter    of     law.’”      Id.

(quoting Fed. R. Civ. P. 56(a)).

              We have reviewed the record and find, based on the

undisputed     material    facts,   that       the       district    court    correctly

found that probable cause supported the arrest warrant obtained

by Defendant, as the facts and circumstances within Defendant’s

knowledge      supported    his     reasonable            belief    that      Hall    had

impersonated a fire marshal in violation of Virginia law.                            Thus,

the   court     properly    found    that          Defendant       was     entitled     to

qualified immunity.        See Pearson v. Callahan, 555 U.S. 223, 231

(2009)   (noting    that   protection         of    qualified       immunity    applies

                                          2
regardless of whether government official’s error constitutes a

mistake of law, fact or a mistake based on a mixed question of

law and fact).          Accordingly, we affirm the grant of summary

judgment to Defendant for the reasons stated by the district

court.     Hall v. Efimenco, No. 1:13-cv-00689-CMH-IDD (E.D. Va.

Feb. 21, 2014).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        3